Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Social Services, dated December 28, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency disqualifying petitioner from participation in the medical assistance program. Determination confirmed and proceeding dismissed on the merits, without costs' or disbursements. The determination that petitioner “has been involved in the rendering of unprofessional or substandard care which endangers the health and safety of any person” (see 18 NYCRR 515.4 [a] [5])‘ was supported by substantial evidence. Further, the penalty imposed, permanent disqualification from participation in the medical assistance program, was not so disproportionate to the offense, in light of the circumstances, as to be shocking to one’s sense of fairness (see Kostika v Cuomo, 41 NY2d 673; Matter of Pell v Board of Educ., 34 NY2d 222). Mangano, J. P., Cohalan, O’Connor and Weinstein, JJ., concur. •